UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLOVER MAY ROBINSON-GORDON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cr-00003-MSD-TEM-26)


Submitted:   February 25, 2011              Decided:    March 18, 2011


Before MOTZ and    DAVIS,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carol J. Breece, CAROL J. BREECE, P.A., Samuel J. Rabin, Jr.,
SAMUEL J. RABIN, JR., P.A., Miami, Florida, for Appellant.
Neil H. MacBride, United States Attorney, Joseph E. DePadilla,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clover        May     Robinson-Gordon              appeals       from     her

convictions for conspiracy to defraud the United States and five

counts of international money laundering.                          On appeal, Appellant

challenges       the     sufficiency         of        the    evidence    supporting     her

convictions and asserts that the Government suborned perjury.

We affirm.



                                              I.

               We review a district court’s denial of a motion for

judgment of acquittal de novo.                     United States v. Osborne, 514

F.3d 377, 385 (4th Cir. 2008).                         We are “obliged to sustain a

guilty    verdict       that,      viewing    the       evidence    in    the   light   most

favorable       to     the    prosecution,             is    supported    by    substantial

evidence.”            Id.    (internal        quotation          marks    and    citations

omitted).       Substantial evidence is “evidence that a reasonable

finder    of    fact     could      accept        as    adequate    and    sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc).

               A defendant bringing a sufficiency challenge bears a

“heavy burden.”         United States v. Hoyte, 51 F.3d 1239, 1245 (4th

Cir. 1995).          The Government must be given the benefit of every

reasonable inference.               Id.   Reversal for insufficient evidence

                                              2
is reserved for “the rare case where the prosecution’s failure

is clear.”        United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir. 1997) (internal quotation marks and citation omitted).

           Robinson-Gordon       was    charged     with       conspiring        with

Viktar Krus and others to fraudulently procure H2B visas for

Jamaican workers.        The   H2B     Visa     Program       was     designed    by

Congress     to     allow   American        companies     with       seasonal     job

opportunities to temporarily hire foreign labor when employers

could not find willing and qualified U.S. workers to fill the

jobs.   The work must be full-time, temporary work.                   Specific job

types and locations must be identified, and workers cannot move

between job types, employers, or locations.                      The worker must

return to his or her native country when the work period ends.

The conspiracy involved obtaining H2B visas and then sending

workers to locations, jobs, and employers, different from those

listed on the workers’ documentation.

           Given certain admissions in her reply brief, the only

issues unwaived on appeal with regard to the sufficiency of the

evidence   on      the   conspiracy    conviction       are    (1)    whether    the

Government proved that Appellant had knowledge of the H2B rules

or was willfully blind to them and (2) whether the Government

proved that Appellant and Krus’s company worked together toward

a common goal.       Since a conspiracy is by its nature clandestine

and covert, it is generally proved by circumstantial evidence.

                                        3
Burgos, 94 F.3d at 857.            Evidence tending to prove a conspiracy

may include a defendant’s relationship with other members of the

conspiracy, and the existence of a conspiracy may be inferred

from a development and collocation of circumstances.                             Id. at

858.         “Circumstantial         evidence      sufficient       to     support     a

conspiracy      conviction        need     not     exclude      every       reasonable

hypothesis of innocence, provided the summation of the evidence

permits a conclusion of guilt beyond a reasonable doubt.”                             Id.

(citation omitted).

             We conclude that the evidence was more than sufficient

on    both   these    issues.        First,    a   Ministry   of    Labour       (“MOL”)

official testified that, in her first application for a license

for    her   business,      Appellant      informed    the    MOL    that       she   had

knowledge     of     how    the   H2B    program     operates.           The    official

testified that the MOL required licensees to be familiar with

the H2B laws and even held training and seminars in that area

that Appellant attended.             In addition, the employment agreement

that Appellant gave to the workers to fill out and that she sent

to the MOL specifically stated that H2B visas required workers

to work at a specified job in a specified location.                            Moreover,

Appellant regularly completed DS-156 forms that listed incorrect

positions or locations.           On the basis of such evidence, the jury

could    have      easily    found      that   Appellant      was   aware       of    the

governing laws and, thus, the illicit nature of the enterprise.

                                           4
Even accepting Appellant’s testimony that she never read any of

the relevant documents or regulations, the jury was justified,

given the above evidence, in concluding that she was willfully

blind to the H2B rules.                   United States v. Schnabel, 939 F.2d

197,   203    (4th    Cir.        1991)    (allowing        the     jury      to    impute     the

element      of   knowledge         to     the       defendant      where      the       evidence

indicates that he purposely closed his eyes to avoid knowing

what was taking place around him).

              Turning       to    Appellant’s          assertion      that     she       did   not

share a common goal with the other coconspirators and operated

independently,         the        record         undercuts        her        argument.           A

co-conspirator        testified          that    the    majority        of    Krus’s      foreign

labor force came from Jamaica and that Appellant’s company was a

“major”      supplier       of    workers.            Appellant’s        company         supplied

workers    from    early         2007    until       January   of    2009,         and   the   two

companies had a “mutual agreement” and a system of forwarding

documentation and payments.                 Appellant continued sending workers

after being notified that the workers would be going to states

and job types other than those listed on the immigration forms.

This   evidence       was    sufficient          to    show    that      the       conspirators

shared a common goal and that Appellant intended to further that

goal by continuing her part in the scheme.                               Accordingly, the

district      court     properly         denied       the   motion       for       judgment     of

acquittal on the conspiracy charge.

                                                 5
                                             II.

               With     regard    to    her        money     laundering     convictions,

Appellant first asserts that the evidence was insufficient to

support the conclusion that she knew that the wire transfers she

made    were    in    support    of    “the    fraudulent        procurement      of     H-2B

visas for nonimmigrant aliens,” as charged in the indictment.

To     prove     that     Appellant          engaged        in   international         money

laundering, the Government had to show that she caused funds to

be transferred “to a place in the United States from or through

a place outside ... with the intent to promote the carrying on

of   specified        unlawful    activity.”           18    U.S.C.     §   1956(a)(2)(A)

(2006).     Intent to promote may be proven with evidence that the

defendant      used     proceeds      from    an    unlawful     scheme     to   keep     the

scheme going.           United States v. Caplinger, 339 F.3d 226, 233

(4th Cir. 2003).           The promotion of an unlawful scheme can be

proven without records documenting specific expenditures, and it

is sufficient for the Government to prove that the transfers

allowed Appellant to “perpetuate” the scheme.                         Id.

               The     first     charged       wire        transfer     took     place     on

February 2, 2008, fully a year after Appellant began working

with Krus.           By the time of the first wire transfer, Appellant

had already been licensed in Jamaica to provide H2B workers, she

had attended a seminar on the regulations, and she had falsely

completed DS-156 forms.                In addition, she had been using the

                                              6
Krus employment agreement that spelled out the H2B requirements

and limitations.        This evidence was sufficient to prove that

Appellant    was   aware     of,     or   was    willfully     blind   to,   the    H2B

regulations and her violation thereof.

            Appellant also contends that certain of the payments

were reimbursements for advance payments for airline tickets for

the employees.     She asserts that airline tickets did not promote

the   fraudulent      procurement         of    H2B   visas;    however,      she   is

mistaken.      Even    if    these    wire      transfers    reimbursed      Krus   for

airline tickets purchased for the workers, this was a necessary

step to “keep the scheme going.”                  That is, Appellant profited

from the fraudulent procurement of H2B visas, and this profit

could not continue if the workers could not travel to the United

States.     The workers’ travel was necessary to the success of the

fraudulent visa scheme, and thus, payments for airline travel

promoted the charged illegal activity.                      See United States v.

Bolden, 325 F.3d 471, 489 (4th Cir 2003) (finding sufficient

evidence where transfers were “integral to the success of the

overall scheme”).

            Finally,        Appellant      asserts     that      the   last     three

payments did not promote the future fraudulent procurement of

H2B visas but rather constituted payment for past procurement.

These payments took place between August and October 2008.                          The

Government presented evidence that, in December 2008, Appellant

                                           7
and   a   co-conspirator    discussed,      in   a   recorded    conversation,

their     continuing    relationship       and   their   plans    for   future

contracts, which would be implemented in the same manner as were

contracts in the past.        Thus, there was sufficient evidence to

show that these three payments promoted the future fraudulent

procurement of H2B visas in that future agreements with Krus

depended on the successful completion of current contracts.                The

evidence showed that Appellant sought the continuation of her

relationship with Krus, and such payments were crucial to any

additional criminal endeavor.          Accordingly, Appellant’s motion

for a judgment of acquittal was properly denied as to the money

laundering charges.



                                  III.

            Finally, Appellant contends that a Government witness—

Agent Mann—committed perjury when he gave false testimony that

another company to which Appellant supplied workers had created

an e-mail account, similar to Krus’s, in order to deceive the

authorities rather than to deceive Appellant.              Appellant argued

at trial that any transfer or diversion of workers between the

companies was not illegal because they were the same company, or

she believed they were the same company, based in part on the

similar e-mails.       Appellant avers that the Government knew Agent



                                       8
Mann’s     testimony    was   false     when   it   occurred   and     failed   to

disclose this fact. *

             The testimony in question is Agent Mann’s responses to

Appellant’s questions during cross-examination.                     Specifically,

when asked by counsel whether the similarity of the e-mails is a

coincidence, Agent Mann responded, “My opinion [is] that is a

method to avoid detection by law enforcement.”                      Counsel then

asked whether Agent Mann “think[s]” the similarity would also

confuse Appellant, and Mann responded, “Not at all.”

             This testimony could only be perjurious if Mann was

misrepresenting his subjective belief as to the purpose of the

similar e-mails.         An allegation of perjury as to a “matter of

perception”    fails     absent    “conclusive      proof”   that    the   witness

testified falsely as to his belief.                 Moreover, the Government

suborned perjury only if the prosecutors actually knew that Mann

was testifying falsely about his subjective beliefs.                       Absent

“actual knowledge,” the Government does not suborn perjury, even

if   its   lawyers     suspected   or   had    reason   to   suspect    that    the

      *
       Appellant further asserts that the Government used this
testimony in closing argument and wrongly attributed it to a
co-conspirator.   In closing argument, the Government, without
objection, argued that the co-conspirator testified that the
similar e-mails would protect them from law enforcement.     We
find that this was a proper inference from the co-conspirator’s
testimony that the second company suggested the similar e-mails
because they “need[ed]” it to look like the two separate
companies were, in fact, one company.



                                         9
witness    was    lying      about    his     views.          See    United      States      v.

Derrick, 163 F.3d 799, 828 (4th Cir. 1998).

               Here, Appellant falls far short of showing perjury and

subornation       of   perjury.        At     most,      Appellant        has    raised      a

question as to the purpose of the similar e-mails; she points to

no evidence supporting the conclusion that Mann lied about his

subjective belief that Appellant was not fooled by the similar

e-mails.       In fact, Appellant’s counsel elicited this information

by asking for Mann’s opinion.                 Moreover, there is no evidence

that     the     Government        believed       that        Mann    was       incorrectly

expressing      his    subjective      belief.           As    the    record         does   not

support    a    finding      of    perjury,       Appellant’s        claim      is    without

merit.



                                            IV.

               Based   on    the   foregoing,       we   affirm       Robinson-Gordon’s

convictions.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court      and    argument      would    not       aid   the   decisional

process.

                                                                                     AFFIRMED




                                            10